internal_revenue_service number release date index number ------------------------ ---------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------ telephone number --------------------- refer reply to cc ita b01 plr-111449-12 date september in re letter_ruling request regarding charitable_contribution legend donor ------------------------- trust ------------------------------------------------------- charity -------------------------------------------------------------------------------- spouse ------------------------ state ------------- d1 ------------------- d2 --------------------------- x ---- y -- dear -------------- this responds to your letter dated date requesting rulings on behalf of yourself and trust taxpayers taxpayers request rulings on the income and gift_tax consequences under sec_170 sec_2522 and sec_664 of the internal_revenue_code of a contribution to a charitable_remainder beneficiary of trust of an undivided x interest in donor’s right to unitrust payments rulings requested donor will be entitled to a charitable_contribution_deduction for income_tax purposes under sec_170 for the contribution of an undivided_interest in a unitrust payment transferred to charity plr-111449-12 the amount of donor’s charitable_contribution_deduction will be equal to the present_value of the right to receive annual payments equal to y percent of the net fair_market_value of x of the trust assets determined annually for a term starting on the date of the contribution to charity and ending on the date of death of donor donor will be entitled to a gift_tax charitable_contribution_deduction under sec_2522 for the fair_market_value of his gift_for gift_tax purposes of x of the corpus of trust not in trust the transfer of the undivided x interest in the unitrust payment will not cause the trust to cease to be a_trust described in sec_664 to the extent that in prior years the trust realized capital_gain income and that income was not included in the income of donor such capital_gain shall not be included in the income of donor solely because of his transfer of the undivided_interest in the unitrust payment to charity facts on d1 donor and spouse as settlors created trust a charitable_remainder_unitrust pursuant to sec_664 trust is governed by the law of state and all property placed into trust at the outset was community_property trust provides for an annual payment to donor and spouse of a unitrust_amount equal to y percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust unitrust payment upon the death of either donor or spouse the survivor is entitled to the entire unitrust payment neither donor nor spouse retained a right to revoke the respective survivorship interest transferred at the time the trust was created trust also provides that on the death of the last to die of donor and spouse the trustee of trust is to distribute all of the principal and income of trust the remainder to charity an organization that meets the requirements of sec_170 and sec_2522 however donor and spouse retained the right to add or delete by inter_vivos or testamentary written instrument qualified exempt charities to receive the remainder on d2 spouse died leaving donor as the sole trustee of trust and the sole beneficiary of the unitrust payment as the surviving settlor of trust donor has the right to add or delete by inter_vivos or testamentary written instrument qualified exempt charities to receive the remainder donor’s proposed transaction donor proposes to contribute an undivided x interest in the unitrust payment to charity and to irrevocably designate charity as the beneficiary of an undivided x interest in the plr-111449-12 remainder donor will not receive any consideration from charity for the contribution and designation donor and charity will then consent to a partial_termination of trust in their respective capacities as settlor and beneficiary thereafter donor as trustee will distribute to charity x of trust’s corpus not in trust and continue to hold the balance of trust’s corpus in accordance with the terms of trust donor represents that the x interest in the unitrust payment and the x interest in the remainder that charity receives will merge pursuant to state law leaving charity with an undivided x interest in the corpus of trust and the basis of the assets distributed to charity in the partial_liquidation of trust will be fairly representative of the adjusted_basis of the property available for payment on the date of payment ruling_request law and analysis sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer’s entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer’s entire_interest in property sec_1_170a-6 and sec_1_170a-7 of the income_tax regulations provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer’s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus to avoid sec_170 the deduction will not be allowed sec_1_170a-7 provides that an undivided portion of a taxpayer’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the taxpayer in the property and must extend over the entire term of the taxpayer’s interest in the property in revrul_86_60 1986_1_cb_302 the service considered whether donations of an annuity interest in a charitable_remainder_annuity_trust crat to the remainder beneficiary of the crat qualify for charitable_contribution deductions under sec_170 and sec_2522 in situation of that ruling grantor a created a crat described in sec_664 and retained the annuity interest for life the remainder beneficiary was a charitable_organization described in sec_170 and sec_2522 four years later a transferred the plr-111449-12 annuity interest in the crat to the remainder beneficiary revrul_86_60 concludes inter alia based partly on sec_1_170a-7 that the gift to the charity of a’s annuity interest in the crat qualifies for a charitable_contribution_deduction under sec_170 the present case is analogous to the situation in revrul_86_60 donor and spouse retained an income_interest in trust donor the surviving settlor of trust proposes to transfer a portion of his interest in the unitrust payment to charity the remainder beneficiary of trust based solely on the facts submitted and representations made including the representation that under state law donor’s undivided x interest in the unitrust payment transferred to charity merges with x of charity’s remainder_interest we conclude that donor’s transfer of an undivided portion of the unitrust_interest will qualify for a charitable_contribution_deduction under sec_170 ruling_request sec_1_170a-7 provides in part that the amount of the deduction under sec_170 in the case of a charitable_contribution not in trust of a partial interest in property to which sec_1_170a-7 applies is the fair_market_value of the partial interest at the time of the contribution see sec_1_170a-1 sec_1_170a-7 pertains to a gift of an undivided portion of a donor’s entire_interest sec_1_170a-7 further provides that the fair_market_value of such a partial interest must be determined in accordance with sec_20_2031-7 of the estate_tax regulations the valuation methodology set forth under sec_20_2031-7 is the same methodology described under sec_664 for valuing unitrust interests for income_tax purposes accordingly the amount of donor’s charitable_contribution_deduction will be equal to the present_value of the right to receive annual payments equal to y percent of the net fair_market_value of x of the assets of trust in order to compute the actuarial factor necessary to determine the value of donor’s contribution of an x undivided unitrust_interest irs publication actuarial values version 3b is required the y percent payout factor is calculated for a single life using the age of donor and the remainder factor contained in table u the actuarial factor so obtained multiplied by x of the value of the unitrust corpus at the time of the transfer will equal the value of the contribution for purposes of sec_170 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the gift_tax applies to a transfer by gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-111449-12 sec_25_2511-2 of the gift_tax regulations provides that as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed as a deduction the amount of all gifts made during such year to or for_the_use_of organizations described in sec_2522 sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 ie a remainder_interest in a farm or residence or an undivided portion of the donor's entire_interest to or for a charity and an interest in the same property is retained by the donor or is transferred or has been transferred for less than adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under sec_2522 for the interest which is transferred unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or a fixed percentage distributed yearly of the annual fair_market_value of the property to be determined yearly a unitrust_interest sec_25_2522_c_-3 provides that if a donor transfers an interest in property for charitable purposes and an interest in the same property is retained by the donor or is transferred or has been transferred for less than adequate_and_full_consideration in money’s or money’s worth for private purposes no deduction is allowed under sec_2522 unless the charitable interest is a deductible_interest as described in sec_25_2522_c_-3 sec_25_2522_c_-3 provides in relevant part that a deductible_interest for purposes of sec_25_2522_c_-3 includes a charitable interest in property where the charitable interest is an undivided portion not in trust of the donor’s entire_interest in property in this case on d1 donor and spouse created trust and contributed to it certain property that became the corpus of trust under the terms of trust donor and spouse retained the right to add or delete the charitable_remainder beneficiaries accordingly donor and spouse did not make a completed_gift of a remainder_interest in the corpus of trust for gift_tax purposes see sec_25_2511-2 on the date of spouse’s death donor became the sole owner of the corpus of trust for gift_tax purposes plr-111449-12 donor proposes to terminate trust as to x of its corpus and to contribute x of the corpus of trust not in trust to charity to accomplish this donor will transfer an undivided x interest in the unitrust payment to charity in addition donor will irrevocably designate charity as the sole beneficiary of an undivided x interest in remainder thereafter donor as trustee will transfer x of the corpus of trust not in trust to charity based solely on the facts submitted and representations made and specifically because charity will own a fee interest in x of the corpus of trust not in trust after donor’s transfers we conclude that for gift_tax purposes donor will make a gift of x of the corpus of trust not in trust and will be entitled to a gift_tax charitable_contribution_deduction under sec_2522 for the fair_market_value of its gift ruling_request sec_1_664-3 provides that the governing instrument may provide that an amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for the payment on the date of the payment the regulations thus authorized the current_distribution of unitrust assets to a charitable_organization in this case it is represented that under local law upon donor’s transfer of an undivided x portion of his unitrust payment to charity and donor’s irrevocable designation of x of the remainder to charity the charity’s interest in the unitrust payment and the remainder will merge although a partial_termination of trust will occur trust will continue to be in the form of and will function as a crut within the meaning of sec_664 accordingly based solely on the facts submitted and representations made we conclude that the transfer of the undivided x interest in the unitrust payment will not cause trust to cease to be a_trust described in sec_664 ruling_request we conclude based solely on the facts and representations submitted that to the extent trust realized capital_gain income in prior years which income was not included in the unitrust payments paid to donor and thereby included in the income of donor that capital_gain will not be currently included in donor’s income by reason of his transfer of a portion of his unitrust payments to charity plr-111449-12 conclusions donor will be entitled to a charitable_contribution_deduction for income_tax purposes under sec_170 for the contribution of the undivided_interest in a unitrust payment transferred to charity the amount of donor’s charitable_contribution_deduction will be equal to the present_value of the right to receive annual payments equal to y percent of the net fair_market_value of x of the trust assets determined annually for a term starting on the date of the contribution to charity and ending on the date of death of donor donor will be entitled to a gift_tax charitable_contribution_deduction under sec_2522 for the fair_market_value of its gift_for gift_tax purposes of x of the corpus of trust not in trust the transfer of the undivided x interest in the unitrust payment will not cause the trust to cease to be a_trust described in sec_664 to the extent that in prior years the trust realized capital_gain income and that income was not included in the income of donor such capital_gain shall not be included in the income of donor solely because of his transfer of the undivided_interest in the unitrust payment to charity the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether trust qualifies as a crut and whether requirements for merger will be satisfied under local law this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to donor’s federal income and gift_tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling plr-111449-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karin goldsmith gross acting branch chief branch income_tax accounting
